      Case 1:19-cv-00004-GHW-KHP Document 46 Filed 07/17/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------- x
                                                                  :
JULIE AVERBACH FOR THE ESTATE OF                                  :
STEVEN AVERBACH, et al.,                                          :
                                     Plaintiffs,                  :
                                                                  :
                                                                    1:19-CV-00004 (GHW) (KHP)
         -v-                                                      :
                                                                  :
CAIRO AMMAN BANK,                                                 :
                                     Defendant.                   :
                                                                  :
 ---------------------------------------------------------------- x

   NOTICE OF MOTION TO DISMISS PLAINTIFFS’ COMPLAINT PURSUANT TO
     FEDERAL RULES OF CIVIL PROCEDURE 12(B)(1), 12(B)(2) AND 12(B)(6)


       PLEASE TAKE NOTICE that upon the Complaint filed in Julie Averbach for the Estate

of Steven Averbach, et al., v. Cairo Amman Bank, 1:19-CV-00004 (GHW) (KHP) (S.D.N.Y. filed

Jan. 1, 2019); the accompanying Defendant Cairo Amman Bank’s Memorandum of Law in

Support of its Motion to Dismiss Plaintiffs’ Complaint Pursuant to Federal Rules Of Civil

Procedure 12(b)(1), 12(b)(2) and 12(b)(6), and Appendices A-C affixed thereto; all matters of

which the Court may take judicial notice; and such other matters as may be presented at the hearing

on this Motion or prior to the Court’s decision thereon; Defendant Cairo Amman Bank will move

this Court, before the Honorable Gregory H. Woods, in Courtroom 12C, located at 500 Pearl Street,

New York, New York 10007, on September 6, 2019, or as soon thereafter as counsel may be heard,

for an Order dismissing the Complaint pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(2) and 12(b)(6),

and for such other and further relief as this Court may deem just and proper.
     Case 1:19-cv-00004-GHW-KHP Document 46 Filed 07/17/19 Page 2 of 2


Dated: July 16, 2019                     Respectfully submitted,

                                         DLA PIPER LLP (US)

                                         /s/ Jonathan D. Siegfried

                                         Jonathan D. Siegfried
                                         jonathan.siegfried@dlapiper.com
                                         DLA Piper LLP (US)
                                         1251 Avenue of the Americas, 27th Floor
                                         New York, New York 10020
                                         Telephone: (212) 335-4500
                                         Facsimile: (212) 335-4501

                                         Counsel for Defendant Cairo Amman
                                         Bank
